PA " ET DES FORETS

A

HMST be DE L' “envifonnEmENT € RÉPUBLIQUE DU CAMEROUN
PAIX-TRAVAIL-PATRIE

r.

CONVENTION PROVISOIRE D'EXPLOITATION

£
nD 6 $ , CPEIMINEFICAB du

En applicalion des dispositions de la Loi n° 94/01 dû 20 Janvier 1994 portant Régime des
Forêts, de la Faune et de la Pêche, du décret n° 95/531/PM du 23 Août 1995 fixant les
modalités d'applicalion du Régime des Forêts et de l'arrêté n°0222/A/MINEF du 25 mai

001 fixant les procédures d'élaboration, d'approbalion, de suivi et de contrôle de la mise -

en oeuvre des plans d'aménagement des forêts de production du domaine forestier
vermanent, une Convention Provisoire d'Exploitalion d'une concession forestière est

__passée entre:

_-Le Gouvernement de la République du Cameroun représenté par le Ministre chargé des
Forêls,

d'une part;
ET + PAPE

La Société Camerounaise de Transformation de Bois Sarl - SCTB
représentée par M. Bernard FOKOU

en qualité de Directeur,
d'autre part.
{la été convenu ce qui suit
“Article 1”: DISPOSITIONS GÉNÉRALES

al(1): La présente Convention Provisoire d'Exploitation définit les conditions
d'obtention d'une Convention Définilive d'Exploitation et confère au concessionnaire le droit
d'obtenir annuellement, pendant la durée de la convention provisoire, une autorisation pour
2xploiter une assielte de coupe d'une superficie maximale fixée par les textes en vigueur.

al(2): La présente Convention Provisoire d'Exploitation s'exerce sur un territoire de
‘ans le Domaine Forestier Permanent désigné comme étant
dont les limites sont fixées par celles de/ou des Unités Forestières
d'Aménagement n° 10.059 et 10.060 tel que décrit dans le plan de localisation en annexe.

Article 2: DURÉE DE LA CONVENTION

La présente Convention Provisoire d'Exploitation a une validité maximale de trois (3) ans
non renouvelable,

z “ "4 L

Article 3: CONDITIONS D'EXPLOITATION

La présente Convention Provisoire d'Exploitation est assortie d'un cahier des charges qui
comprend les clauses générales et les clauses particulières que le concessionnaire
s'engage à exécuter '

Article 4: Pour prétendre jouir du droit d'exploiter la concession forestière qui lui est
attribuée, le concessionnaire s'engage à y effectuer, à ses frais, conformément aux normes
en vigueur, et sous le contrôle technique de l'Administration chargée des Forêts, les
travaux ci-après:

- Ja matérialisation des limiles de la concession et des assielles de coupe
annuelles ;

- l'inventaire d'aménagement ;

- l'élaboration du plan d'aménagement;

- l'établissement d'un premier plan de gestion quinquennal ;

- l'élaboration du plan d'opération de la première année du plan de gestion ;

- l'inventaire annuel d'exploitation sur les superficies à couvrir chaque année ;

- le cas échéant, la construction d'une unité de transformation des bois issus de
la concession, dans la région d'exploitation lel que défini dans le cahier des
charges, ou l'équipement éventuel d'une unité existante ;

Article 5: Le concessionnaire s'engage au cas où il n'est pas propriétaire d'une unité
de transformation à justifier par un contrat notarié l'existence d'un partenariat avec un
industriel de son choix, en vue de la transformation des bois issus de la concession selon
les modalités détaillées par le contrat de partenariat et conformément à la législation en
vigueur.

Article 6: DISPOSITIONS SUR L'AMÉNAGEMENT

al(1): L'inventaire d'aménagement doit être réalisé selon les normes en vigueur en
République du Cameroun.

Les résullats de l'inventaire d'aménagement doivent être approuvés préalablement
à l'élaboration du plan d'aménagement, par l'Administration chargée des Forêts qui délivre
à cel effet au concessionnaire une attestation de conformité.

al(2): Le contrôle de l'inventaire d'aménagement contrairement à l'inventaire annuel
d'exploitalion se fait au fur et à mesure que sont elfeclués les travaux, notamment dès
l'ouverture des deux premiers layons.

al(3): Le plan de sondage de l'inventaire d'aménagement doit être déposé à la
Direction des Forêts au moins trente (30) jours avant le début des travaux de terrain. La
Direction des Forêts dispose de 30 jours pour délivrer une attestation de conformité et
passé de délai, le concessionnaire est réputé tacitement détenteur de ladite attestation.

al(4): La vérification des travaux d'inventaire se fait,dès l'ouverture du 2e layon,
conformément aux normes de vérification des travaux d'inventaire d'aménagement.

Re

A là fin des travaux de terrain, le concessionnairé transmet à la DF/SDIAF, le rapport
d'inventaire et une disquette contenant la totalité des données saisies. La DF/SDIAF
dispose de 45 jours pour délivrer une attestalion de conformité des travaux d'inventaire
d'aménagement et du rapport d'inventaire ou pour informer le concessionnaire des
correclions à apporter ou des travaux à recommencer. =

al(5): Toutes les contre-expertises, à réaliser par l'Administration chargée des Forêts,
s'effectuent aux frais du concessionnaire qui encourt des sanctions en cas de fausses
déclarations. ; :

al(6): Le plan d'aménagement est réalisé conformément aux procédures
d'élaboration et d'approbation adoptées et publiées par le Ministère de l'Environnement et
des Forêls et aux documents techniques et normalifs auxquels les dites procédures font
référence.

al(7): Le plan d'aménagement doit être assorti du premier plan de geslion
quinquennal et du plan d'opération de la première année du plan de gestion.

al(8): Le plan d'aménagement doit être terminé et déposé à l'Administration forestière
au moins six (6) mois avant la fin de la présente convention provisoire.

Atticle 7: DISPOSITIONS SUR L'EXPLOITATION

al(t): Le concessionnaire est lenu, à chaque année, de déposer à l'Administration
chargée des Forêts, une demande d'assiette annuelle de coupe et les résultats de
l'inventaire d'exploitation pour celte assielte, qui ne peut excéder la superficie maximale
fixée par les textes en vigueur. L'attributio 1 roi: lle
1 Il dt Co! {

al(2): L'inventaire d'exploitation doit être réalisé en conformité avec les normes en
vigueur et en dénombrant les tiges par classes de 10 cm de diamètre.

al(3): Le concessionnaire est lenu de matérialiser et de respecter les limites de
chaque assiette de coupe annuelle, de respecter les diamètres minima d'exploitation, de
tenir à jour les carnets de chantier et les lettres de voiture, sans préjudice de l'application
de toules les autres obligations découlant de la réglementation en vigueur et des clauses
particulières du cahier des charges.

al(4): Le concessionnaire est tenu de déposer chaque année à l'Administration
chargée des Forêts, un rapport annuel d'intervention forestière un mois après la fin de
l'exercice et, le rapport annuel d'opération de la société forestière au plus tard trois mois
après la fin de l'année financière. Û

al(5): Le concessionnaire est tenu de payer l'ensemble des charges fiscales
conformément à la législation en vigueur.
Article 8: La signature de la présente convention est subordonnée à la production d'une
pièce attestant la conslitulion par le concessionnaire, auprès du Trésor Public, du

caulionnement prévu à l'article 69 de la Loi portant Régime des Forêts, de la Faune et de
la Pêche.

:  L'exéculion intégrale des obligations prévues à la présente convention donne
lieu à la délivrance par le Ministre chargé des Forêls, d'une alleslalion de conformité aux
clauses de la Convention Provisoire d'Exploilalion en vue‘de l'oblenticn d'une Convention
Définilive d'Exploitation

- Article 10: al(1): L'inexéculion des obligalions de la présente convention entraîne au
lerme de sa période de validité, son annulation pure et simple.

al(2): Toutefois, le Ministre chargé des Forêts se réserve le droit d'annuler la
présente convention avant terme en cas d'irrégularités dûment constatées par une
commission d'experts techniques désignée à cet effet, notamment le dépassement des
limites des assielles de coupe aulorisées chaque année à l'exploitation, ou le non-paiement
de l'ensemble des charges fiscales visées à l'article 7 alinéa 5 ci-dessus.

Article 11: ACCEPTATION

Le représentant de la société signataire de la présente convention provisoire déclare
avoir pris connaissance de toutes les clauses el conditions de la convention provisoire
incluant son cahier des charges et l'annexe sur la localisalion de la concession qui en font
partie intégrante et déclare en accepter sans réserve loutes les dispositions.

Article 12: Le Directeur des Forêts est chargé de contrôler l'exécution de la présente
Convention Provisoire d'Exploitation qui prend effet à compter de la dale de signature /-

09 OCT, 2001

Fait à Ë ie

LU ET APPROUVÉ

POUR LA SOCIËTÉ CAMEROUNAISE DE TRANSFORMATION DE BOIS - SCTB

OUE OÙ

LE REPRÉSENTANT DE LA SOCIÉTÉ CE MINISTR

LE Mnisree/
The Cora

Ù

CU tit .
© Bérnard FOKOU

